Citation Nr: 0410699	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral shin 
condition (anterior compartment syndrome), claimed as secondary to 
service-connected bilateral patellofemoral syndrome.  

2.  Entitlement to service connection for adjustment disorder with 
depressed mood, claimed as secondary to service-connected 
bilateral patellofemoral syndrome.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to June 1992.  

In a January 1997 decision, the Department of Veterans Affairs 
(VA) Regional Office in Pittsburgh, Pennsylvania (the RO) granted 
the veteran's claim of entitlement to service connection for 
bilateral knee disabilities.

In September 2000, the veteran filed a claim of entitlement to 
service connection for a bilateral shin condition, claimed as 
secondary to the service-connected bilateral knee condition.  In 
July 2002 the veteran filed a claim of entitlement to service 
connection for depression secondary to the service-connected knee 
disability.  This matter has come before the Board of Veterans' 
Appeals (the Board) on appeal from March 2001 and January 2003 
rating decisions of the RO which denied the veteran's secondary 
service connection claims.

Additional matter

In a September 2000 rating decision, the RO denied increased 
ratings for patellofemoral syndrome of the right and left knee.  
The veteran filed a notice of disagreement in January 2001, and a 
statement of the case (SOC) was issued in December 2001.  That SOC 
also addressed the issue of the veteran's entitlement to service 
connection for a bilateral shin condition, claimed as secondary to 
the service-connected bilateral knee condition.  

In January 2002, the veteran submitted a substantive appeal (VA 
Form 9) wherein he asserted that his shin condition was related to 
his service-connected bilateral knee disability.  He left blank 
the box indicating that he wanted to appeal all of the issues 
listed on the SOC,  and he did not offer any contentions as to why 
his bilateral knee disability warranted a higher rating.  Even 
with a liberal reading, this document cannot be considered a 
substantive appeal with respect to the veteran's increased rating 
claim.  See 38 C.F.R. § 20.202 [if a SOC addresses several issues, 
the substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must specifically 
identify the issues appealed].  No communication from the veteran 
of record meets the requirements for a substantive appeal as to 
the increased rating issues, and neither the veteran or his 
accredited representative have contended that they believe the 
increased rating issues are before the Board on appeal.  
Accordingly, the issues of increased ratings for patellofemoral 
syndrome of the right and left knee are not in appellate status 
and will be discussed no further by the Board.  

This case is being REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.

REMAND

Reasons for remand

Additionally submitted evidence

In April 2004, the veteran through his accredited representative 
submitted additional evidence in the form of medical treatise 
evidence.  Waiver of initial consideration of such evidence by the 
RO was specifically not waived.  
See 38 C.F.R. § 20.1304 (2003); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) and Bernard v. Brown, 4 Vet. App. 384 (1993) [both for 
the proposition that a veteran is entitled to have additionally 
submitted evidence considered and adjudicated at the RO level 
prior to consideration by the Board].  


The VCAA

The Veterans Claims Assistance Act of 2000 (the VCAA) requires VA 
to notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA 
to an appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].   

Although the RO sent the veteran a letter in November 2002 which 
contained some information concerning the procedure for 
development of the evidence to support the claim raised by the 
veteran, that letter does not satisfy the Quartuccio requirements 
for purposes of the present appeal.  

The United States Court of Appeals for the Federal Circuit has 
held that the regulation giving the Board direct authority to cure 
a procedural defect in an appeal by providing the veteran notice 
under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as 
contrary to the statutory authority, 38 U.S.C. § 5103(b).  See 
Disabled American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, if, as 
here, the record has a procedural defect with respect to notice 
required under the VCAA, this may no longer be cured by the Board.  

Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not show 
that he was provided adequate notice under the VCAA and the Board 
is without authority to do so.  Under these circumstances, it 
would potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, this case is REMANDED to the VBA for the following 
action:

1.  VBA should provide the veteran with appropriate notice under 
the VCAA and any related regulations and VA directives.  

2.  Thereafter, VBA should readjudicate the issues on appeal, 
taking into consideration additional evidence added to the record.  
If in the judgment of VBA additional evidentiary and/or procedural 
development is necessary, such should be accomplished prior to 
such adjudication.   

If any benefit sought on appeal remains denied, the veteran and 
his representative should be provided a SSOC, which reflects 
consideration of all additional evidence, and the opportunity to 
respond.  Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to obtain 
additional evidence and ensure that the veteran is afforded all 
due process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in this 
case.  No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





CONTINUED ON NEXT PAGE

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





